ACCEPTED
                                                                                       06-14-00130-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                  4/29/2015 4:08:51 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK

                              NO. 06-14-00130-CR

ALVIN PETER HENRY, JR.                    §   IN THE COURT OF      FILED IN
                                                            6th COURT OF APPEALS
                                          §                   TEXARKANA, TEXAS
                                          §                 4/29/2015 4:08:51 PM
VS.                                       §   CRIMINAL   APPEALSDEBBIE AUTREY
                                          §                         Clerk
STATE OF TEXAS                            §   OF TEXAS

                      MOTION TO EXTEND TIME TO
                     FILE MOTION FOR REHEARING

TO THE HONORABLE JUDGES OF SAID COURT:

      Now comes Alvin Peter Henry, Jr., Appellant in the above styled and

numbered cause, and moves for an extension of time to file a motion for rehearing,

and for good cause shows the following:

      1.    On April 16, 2015, the Court of Appeals rendered an opinion and

issued a judgment in this cause. Alvin Peter Henry, Jr. v. State, 06-14-00130-CR.

.

      2.    An extension is needed for the following reasons:

      Counsel has had the following hearings since April 16, 2015

      April 17, 2015: Travel to pickup client for scheduled deposition in case

styled Julie Dominguez and Christina Yarbrough v. Cristil Rogers

      April 21, 2015: deposition in case styled Julie Dominguez and Christina

Yarbrough v. Cristil Rogers
      April 22, 2015: Travel to return client from scheduled deposition in case

styled Julie Dominguez and Christina Yarbrough v. Cristil Rogers

      April 27, 2015: Probate hearing in case styled In the Estate of Jessie Marie

Kelley, Deceased, Cause No P-17786, in the Lamar County Court at Law

      April 28, 2015: Hearings in Child Protective Services cases styled IIO

A.A.A, GR.A, J.W.A, and N.J.A., Children; IIO Z.W., a Child; IIO J.J., B.C., and

B.C., Children; IIO J.D.C., A.J.S.G., R.U.TG., R.E.C., Children, all in the Lamar

County Court at Law,

      April 28, 2015: Hearings in Child Protective Services cases styled IIO H.P.,

M.P., D.P., D.P., Children,IIO A.G., a Child, all in the 6th District Court of Lamar

County, Texas

      In addition, the undersigned attorney is tentatively scheduled to attend a

Continuing Legal Education seminar on Friday May 1, 2015 presented through the

Texas Criminal Defense Lawyers Association

      3.     Defendant is currently incarcerated.

      WHEREFORE,          PREMISES       CONSIDERED,        appellant   respectfully

requests an extension of 20 days, i.e. until May 21, 2015, to file a Motion for

Rehearing.
                                      Respectfully submitted,

                                      Gary L. Waite
                                      104 Lamar Ave.
                                      Paris, Texas 75460
                                      (903) 785-0096
                                      (903) 785-0097




                                      By:/s/ Gary L. Waite
                                         Gary L. Waite
                                         State Bar No. 20667500
                                         garywaite@sbcglobal.net
                                         A ttorney for A lvin Peter           H enry
                                         #1935874, Jr.




                         CERTIFICATE OF SERVICE

      This is to certify that on April 29, 2015, a true and correct copy of the above

and foregoing document was served on the County Attorney's Office, Lamar

County, 119 N. Main, Paris, Texas 75460, by personal delivery.



                                      /s/Gary L. Waite
                                      Gary L. Waite